Citation Nr: 9917074	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to a compensable evaluation for low back 
disability with chronic low back pain, narrowed 
intervertebral spaces between L4 and S1, and scoliosis.  

3.  Entitlement to a compensable evaluation for residuals of 
a right shoulder injury.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for an eye disorder.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from October 1980 
to March 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Although the issue of entitlement to a 10 percent evaluation 
under 38 C.F.R. § 3.324 for multiple noncompensable service-
connected disabilities was developed for appellate 
consideration, that issue is rendered moot because of the 
Board's decision regarding the claim for a compensable 
evaluation for the appellant's low back disability.  

The issues of entitlement to service connection for 
hypertension and an eye disorder are the subject of a remand 
that follows the Board's decision as to the other issues 
currently on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence demonstrating that the 
appellant currently has arthritis.  

2.  The appellant's low back disability is currently 
manifested by complaints of pain that is worse on heavy 
lifting, without objective evidence of tenderness, deformity, 
or edema, and by slight limitation of motion, with forward 
flexion to 100 degrees, backward extension to 27 degrees, 
internal flexion to 38 and 39 degrees, right and left, 
respectively, and rotation to 29 and 36 degrees, right and 
left, respectively.  

3.  The appellant's right shoulder disability is currently 
manifested by complaints of pain  that is worse on elevation 
of the shoulder, without objective evidence of tenderness, 
deformity, or edema, and by some limitation of motion, with 
forward elevation to 163 degrees, abduction to 164 degrees, 
internal rotation to 72 degrees, and external rotation to 90 
degrees.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for arthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1998).  

2.  The criteria for a 10 percent evaluation for low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5292, 5295 (1998).  

3.  The criteria for a compensable evaluation for residuals 
of a right shoulder injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 5201 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts pertaining to the 
appellant's claims for compensable evaluations for 
disabilities in the lower back and right shoulder have been 
properly developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.  

I.  Arthritis

The appellant asserts that he has arthritis in several 
joints, which is evidenced by pain he has continued to 
experience in his knees and left wrist since service.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for arthritis.  Examination of the knees and left 
wrist at a July 1997 VA medical examination did not reveal 
evidence of arthritis in any joint.  X-rays of the knees and 
left wrist at that time were normal.  In the absence of 
competent medical evidence showing that the appellant 
currently has arthritis in his knees or left wrist, the first 
element required to show a well-grounded claim under Caluza 
is not met with regard to the appellant's claim for service 
connection for arthritis.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his claimed arthritis, the record does 
not show that he is a medical professional, with the training 
and expertise to provide clinical findings regarding a 
diagnosis of arthritis.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for arthritis 
is plausible or otherwise well grounded.  Therefore, it must 
be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
October 1998.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific evidence 
that, if submitted, could make this claim well grounded.  

II.  Low Back Disability

Service medical records show that the appellant was treated 
in October 1981, February 1983, July 1984, and March 1993 for 
complaints of back pain.  

At a July 1997 VA medical examination, the appellant gave a 
history of low back pain since 1984, which he reported 
becomes worse and lasts for about an hour after heavy 
lifting.  He stated that he had been excused from worked on 
two occasions for two or three days because of the back pain, 
which he described as more like lower back spasms.  No 
tenderness, deformity, or edema was noted in the lumbar 
spine, and range of motion testing revealed that the lumbar 
spine could be flexed to 100 degrees, extended to 27 degrees, 
laterally flexed to 38 degrees on the right and to 39 degrees 
on the left, and rotated to 29 degrees on the right and to 36 
degrees on the left.  An X-ray of the lumbar spine showed 
narrowed intervertebral spaces between L4 and S1 and 
scoliosis.  The diagnosis was intermittent, chronic low back 
pain with narrowed intervertebral spaces between the fourth 
lumbar vertebra and first sacral segment and scoliosis, and 
the examiner opined that the appellant's functional loss due 
to pain was minimal.  

Service connection was granted for the appellant's low back 
disability by a September 1997 rating decision, which 
assigned a noncompensable evaluation for the disability under 
Diagnostic Code 5295 from March 26, 1997.  

When lumbosacral strain is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is assigned.  Lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position is rated 20 percent 
disabling.  Lumbosacral strain with characteristic pain on 
motion is assigned a 10 percent evaluation.  Lumbosacral 
strain with slight subjective symptoms only is rated 
noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

As the appellant does not demonstrate characteristic pain on 
motion of his lumbar spine, the Board is unable to identify a 
basis to grant a compensable evaluation due to lumbosacral 
strain.  

The Board has also considered whether the appellant could be 
assigned a compensable evaluation on the basis of limitation 
of motion in the lumbar spine.  Limitation of motion in the 
lumbar spine is assigned a 40 percent evaluation when severe, 
a 20 percent evaluation when moderate, and a 10 percent 
evaluation when slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  If one accepts that normal range of motion in the 
lumbar spine includes forward flexion to 95 degrees, backward 
extension to 35 degrees, lateral extension to 40 degrees, and 
rotation to 35 degrees, then the range of motion tests from 
the July 1997 VA examination indicate that the appellant 
experiences slight limitation of motion in the lumbar spine.  
Therefore, the Board finds that a 10 percent evaluation is 
warranted for his low back disability on the basis of 
limitation of motion in the lumbar spine.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  While the appellant complains of pain 
in his low back, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 10 percent evaluation awarded by the 
Board's decision above.  Hence, the Board does not find that 
a disability evaluation greater than 10 percent is warranted 
for the appellant's low back disability on the basis of 
functional disability.  

III.  Right Shoulder Disability

Service medical records show that at his March 1997 
separation examination the appellant complained of pain and 
occasional tightness in his right shoulder since a softball 
injury in 1990.  

At the July 1997 VA examination, the appellant complained of 
intermittent right shoulder pain, which was made worse with 
motions of elevating the right arm.  It was noted that he was 
right-handed.  There was no tenderness, deformity, or edema 
shown on examination of the right shoulder, and range of 
motion testing of the shoulder revealed forward flexion to 
163 degrees, abduction to 164 degrees, internal rotation to 
72 degrees, and external rotation to 90 degrees.  The 
diagnosis was intermittent right shoulder pain, status post 
remote injury.  

Service connection was granted for residuals of a right 
shoulder injury by the September 1997 rating decision, and a 
non compensable evaluation was assigned under Diagnostic Code 
5201 from March 26, 1997.  

For limitation of motion of the major arm, a 40  evaluation 
is assigned when range of motion is only to 25 degrees from 
the side, a 30 percent evaluation is assigned if motion is 
limited to midway between the side and shoulder level, and a 
20 percent evaluation is assigned for limitation of motion to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As 
the appellant is able to raise his right arm above shoulder 
level, as evidenced by forward elevation to 163 degrees and 
abduction to 164 degrees, the evidence does not demonstrate 
that his right arm motion is limited to shoulder level.  
Therefore, the Board is unable to identify a basis to grant a 
compensable evaluation for his right shoulder disability due 
to limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  While the appellant complains of pain 
in his right shoulder, the Board does not find that his right 
shoulder pain has resulted in functional disability.  He has 
not indicated that he experiences any employment limitations 
as a result of the right shoulder pain, and no pain was 
described on range of motion testing of the right arm at the 
July 1997 VA examination.  Hence, the Board does not find 
that a compensable evaluation is warranted for the 
appellant's right shoulder disability on the basis of 
functional disability.  


ORDER

The claim for service connection for arthritis is denied.  

A 10 percent evaluation is granted for the appellant's low 
back disability, subject to the laws and regulations 
governing the award of monetary benefits.  

A compensable evaluation is denied for the appellant's 
residuals of a right shoulder injury.  


REMAND

Review of the service medical records shows that the 
appellant had the following blood pressure readings during 
service: November 1991- 132/94; July 1992- 126/90; March 
1993- 140/92; a five day blood pressure check in March and 
April 1993- 149/109, 139/91, and 143/97; March 1994- 157/108 
and 148/106; October 1994- 136/94; July 1995- 157/105; August 
1996- 151/101, 158/106, and 152/95; and March 1997 
(separation examination)- 150/90.  

At the July 1997 VA examination, the appellant's blood 
pressure readings were 174/112 (sitting), 194/100 
(recumbent), and 180/100 (standing), and a recheck of his 
blood pressure revealed a reading of 170/110 (sitting).  
Based on history provided by the appellant, to the effect  
that he experienced occasional elevated blood pressure which 
would return to normal on follow-up checks, and that his 
blood pressure was usually 135/82 but would sometimes become 
elevated when he went to a hospital or clinic, the examiner 
diagnosed labile hypertension.  

The Board notes that service medical records show treatment 
for conjunctivitis in November 1986, a finding of hyperopic 
astigmatism in January 1987, and treatment for a two-day 
history of redness and soreness in both eyes in August 1996.  
An August 1997 VA eye examination, while diagnosing myopic 
astigmatism, which the Board recognizes as refractive error 
and not service connectable under 38 C.F.R. § 3.303(c), also 
noted extensive, inferior, lattice degeneration without 
holes, tears, or detachment, for which a diagnosis of lattice 
retinal degeneration was made.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because there 
is evidence that the appellant had many elevated blood 
pressure readings throughout service and has been found to 
have elevated blood pressure reading after service, the Board 
believes that additional cardiology assessment would prove 
useful.  Additionally, the Board would like to have medical 
opinion with which to ascertain whether the extensive lattice 
retinal degeneration, noted five months after service, began 
in service.  Therefore, in order to obtain additional medical 
evidence and to insure that the appellant receives his 
procedural due process rights and fair process rights, the 
Board finds that the claims of entitlement to service 
connection for hypertension and an eye disorder must be 
remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA cardiology examination to determine the 
nature of all current cardiovascular disorders.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current 
cardiovascular disorders and to express an 
opinion as to whether it is as likely as not 
that the appellant has hypertension that had 
its origin in service.  The examiner should 
provide complete rationale for all conclusions 
reached. 

2.  The RO should schedule the appellant for a 
VA ophthalmology examination to determine the 
nature of all current eye disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current eye disorders 
and to express an opinion as to whether it is 
as likely as not that the appellant has an 
acquired eye disorder that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

